
	

113 HR 4101 IH: Timely Information Management Enforcement Act
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4101
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mrs. Ellmers introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that a TRICARE beneficiary receives written notice
			 of any change to benefits received by the beneficiary under the TRICARE
			 program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Timely Information Management Enforcement Act or the TIME Act.
		2.Provision of written notice of change to TRICARE benefits
			(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1097c the
			 following new section:
				
					1097d.TRICARE program: notice of change to benefits
						(a)Provision of notice
							(1)If the Secretary changes any benefits provided by the TRICARE program to covered beneficiaries, the
			 Secretary shall provide individuals described in paragraph (2) with
			 written notice explaining such changes.
							(2)The individuals described by this paragraph are covered beneficiaries and providers participating
			 in the TRICARE program who may be affected by a change covered by a
			 notification under paragraph (1).
							(3)The Secretary shall provide notice under paragraph (1) through both mail and electronic means.
							(b)Timing of noticeThe Secretary shall provide notice under paragraph (1) of subsection (a) by the earlier of the
			 following dates:
							(1)The date that the Secretary determines would afford individuals described in paragraph (2) of such
			 subsection adequate time to understand and respond to the change covered
			 by the notification.
							(2)90 days before the date on which the change covered by the notification becomes effective.
							(c)DelegationThe Secretary may not delegate the authority under this section to any individual who is not an
			 officer or employee of the Federal Government..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 1097c the following new item:
				
					
						1097d. TRICARE program: notice of change to benefits..
			
